DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Claims 16 and 33 are amended.  Claims 1-21, 23, 25-30, and 33 remain pending, with claims 1-15 being withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-21, 23, 25-30,  and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 16 and 33 recite limitations for .a natural language processing system comprising: a meaning matcher; a context engine; a generator; a processor coupled to a memory element with stored instructions, when implemented by the processor, cause the processor to receive an input; convert the input into known words (using word-level patterns); 6 convert the known words into phrases (using phrase-level patterns), match against known phrases to form syntactic patterns and stored in a first set with syntactic elements labeled for a subsequent round of matching of previously matched and labeled phrases in the first set against the known phrases until no further round of matching, reducing matched pattern combinations; convert the first set into a semantic representation and validate meaning by the meaning matcher, wherein only valid meanings are stored in a second set for subsequent round of previously matched and validated phrases in the second set against known phrases until no further round of matching, further validating the matched phrases against a current context of the input by the context engine; and generate a target language response by locating suitable phrases in the target language that match the meaning with the context provided for the phrase, 7and then populate the phrase with corresponding vocabulary in the target language by the generator
The recited limitations are processes that under the broadest reasonable interpretation, covers performance of the limitation in the mind, wherein nothing in the claim elements precludes the steps from practically being performed in the mind. The feature of a meaning matcher can be achieved by the person using mental processes to understand/compare meanings of words/phrases; context engine can be achieved by a person using mental processes to determine context of words/phrases; a generator can be achieved by a person uttering words/phrases or using pen and paper, write the words/phrases onto the sheet of paper.  The steps to receive an input is a data gathering step that can be achieved by the human hearing an utterance or reading words/phrases; converting the input into known words (using word-level patterns) can be achieved by a person reading a string of text and mentally parsing to identify individual words; converting the known words into phrases (using phrase-level patterns), match against known phrases to form syntactic patterns and stored in a first set with syntactic elements labeled for a subsequent round of matching of previously matched and labeled phrases in the first set against the known phrases until no further round of matching, reducing matched pattern combinations can be achieved by a person grouping words into phrases based on syntactic patterns and comparing the phrase patterns with a list of stored tagged patterns and repeating the process until all phrases are evaluated and matched; converting  the first set into a semantic representation and validate meaning by the meaning matcher, wherein only valid meanings are stored in a second set for subsequent round of previously matched and validated phrases in the second set against known phrases until no further round of matching, further validating the matched phrases against a current context of the input by the context engine can be achieved by the human using mental processing determine the meanings of the phrases, evaluating the meanings to remove any incorrect meanings based on a context of input phrase and maintain a list of the valid phrase meanings; and generate a target language response by locating suitable phrases in the target language that match the meaning provided for the phrase, 7and then populate the phrase with corresponding vocabulary in the target language by the generator, can be achieved by the person speaking the response based on a mental processing and understanding of natural language/recognition/translation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a system processor for performing steps of the processes.  The recited elements are recited at a high level of generality (generic components for performing generic computer functionality) such that the elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.   The claims are not patent eligible.
Dependent claims 17-21, 23, and 25-30 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claims 17-19, the recited attribute, input, and lists features merely recite data organization and manipulation intended use features of the data utilized in the invention.
Regarding claim 20, the step of embedding a tag is a step that can be achieved by the person mentally remembering special attributes or can be achieved by the person using pen and paper to highlight or note the attributes.
Regarding claim 21, the recited ASR component can be achieved by a person mentally hearing and recognizing what is spoken.  The recited ASR is recited at a high level of generality such that it amounts to no more than mere instructions to apply a judicial exception using a generic computer component.
Regarding claim 23, the recited NLP component can be achieved by a person mentally hearing, recognizing and understanding what is spoken.  The recited NLP is recited at a high level of generality such that it amounts to no more than mere instructions to apply a judicial exception using a generic computer component.
Regarding claim 25, the recognizing step can be achieved by a person mentally hearing and recognizing what is spoken.  
Regarding claims 26-30, the recited pattern matched start and finishing location, matched pattern converting and matched meanings intersecting features are mental processing steps that can be achieved by the person mentally beginning processing at the first word and proceeding to the last word, mentally converting patterns to meanings and mentally comparing meanings to known meanings/contexts, where the mental processing features that can be achieved by the person mentally comparing and matching meanings, mentally choosing responses based on the processing, generating response based on the matching and creating processing, where determining meanings using dictionary or contextual layers can be achieved by the person reading a dictionary or mentally processing contextual data, generating a response as a voice response can be achieved by the person speaking mentally processed responses.
This judicial exception is not integrated into a practical application because the dependent claim features claims 17-21, 23, and 25-30 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim features of dependent claims 17-21, 23, and 25-30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the recited features either are mental processes or amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.   The claims are not patent eligible.

Claims 16-20, 23, 26-28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US Patent Application Publication No. 2010/0030553) in view of Segond (US Patent No. 6,405,162) and in view of Tonkin et al (WO 2015/161338).
Regarding claims 16 and 33, Ball teaches a semantic-based natural language processing system [para 0013] for machine interface [0096 – as provided in features of computers, laptops, mobile phones or PDAs], said system [para 0024; 0096-00997 – where the features of the invention are performed via object oriented programming to perform the NLU processing] comprising: a meaning matcher [para 0087; 0091; 0132]; a generator [para 0091-0095] ; a processor coupled to a memory element with stored instructions [para 0024; 0096-0097], when implemented by the processor,  to perform the steps of receiving an input [para 0044 – input text];  converting first input into known words (using word-level patterns) [para 0044 -- an input text of length L.sub.1 is examined to identify a series of words]; converting the known words into phrases (using phrase-level patterns), match against known phrases to form syntactic patterns and stored in a first set with syntactic elements labeled for a subsequent round of matching of previously matched and labeled phrases in the first set against the known phrases until no further round of matching, reducing matched pattern combinations [para 0045 -0056; 0067-0070 -- output of the Text Parsing 130 is compared with the input sentence, in step 140. If the sentences are different, the output sentence of the current parse round will be used as the input sentence for the next parse round. The comparison process is repeated until no progress is made or, more specifically, when the output sentence is the same as the input; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns];  converting  the first set into a semantic representation and validate meaning by the meaning matcher, wherein only valid meanings are stored in a second set for subsequent round of previously matched and validated phrases in the second set against known phrases until no further round of matching, further validating the matched phrases [para 0045 -0056; 0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0084-0085 -- The disambiguation process starts when a pattern is matched, which may be performed after step 225 of FIG. 2. The word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round. …word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns; para 0105; 0106 -- parse round number four, the sentence "[Noun Phrase] [Verb Phrase] [Noun Phrase]" matches with a known grammatical phrase in the database, that is a Subject-Verb-DO clause or "[SVO Clause]". The process ends when the sentence converges; 0113-0136];  generate a target language response by locating suitable phrases in the target language that match the meaning provided for the phrase, and then populate the phrase with corresponding vocabulary in the target language by the generator  [para 0091-0095 – language generation…Sentences in the same language are generated by matching the current set of clauses, phrases and words in reverse. While parsing matches the physical word to identify the grammar uses and attributes, generation uses the known grammar uses, attributes and the potential uses of the word or phrase to determine a consistent alternative……generate a sentence from the output; 0113-0136].  Ball fails to specifically teach a context engine and deriving context information in semantic phrase processing.  Segond (Fig. 1/Fig.2) teaches selection of rules for semantically disambiguating words, where more than one disambiguation applies to the context in which a word occurs, a rule can be selected based on the type of information from which it was obtained, and provides for the system to implement in full translation systems (col. 15, lines 30-40) for sense disambiguation (col. 4, lines 35-40; col.6, lines 15-22; col. 8, lines 6-21; col. 10, lines 1-26)  using context information (col. 4, lines 1-19; col. 6, lines 41-43; col. 14, lines 43-50) using electronic external sources (col. 8, lines 30-51; col. 9, lines 1-41) of semantically tagged corpus (col. 14, lines 11-19) to generate translations (col. 14, line 66 to col. 15, line 9).  Segond teaches the system is advantageous to be used in automatic generation, such as in machine translation, to help select a desired word in a context of generation (col. 15, lines 56-58).  One having ordinary skill in the art would have recognized the advantages of implementing the sense disambiguation context processing techniques suggested by Segond, in the system of Ball, for the purpose of improving desired word in context selection for machine translation, as suggested by Segond.    Ball fails to specifically teach deriving context based on semantically labeled elements for semantic matching.   Tonkin teaches method and apparatus for use in aligning ontology terms and a method and apparatus for use in semantic matching and in particular to determining meanings of ontology term.  Tonkin determines a meaning of an ontology term, compares the ontology term to a number of potential ontology term meanings, generates a matching score for the results of each comparison, the matching score being based on a similarity of the ontology term and the potential ontology term meaning and selects a potential ontology term as the ontology term meaning using the matching scores; by determining context and meanings using reference ontologies and meaning databases [para 0015; 0019; 0021; 0110] and implements an aligner module [para 0347-0353].  One having ordinary skill in the art would have recognized the advantages of implementing deriving meanings of phrases using combination of multiple layers, as suggested by Tonkin, in the system of Ball, for the purpose of improving desired word in context selection by successfully determining semantically equivalent classes of data, as suggested by Tonkin.
Regarding claim 17, the combination of Ball, Tonkin and Segond teaches further comprising attributes that provide level details and assigned to matched patterns for subsequent matching [Fig 4B, 4D, 8, 9A; para 0015-0018; 0024; 0049; 0060 – where processing occurs at word level, clause level, phrase level for several rounds]. 
Regarding claim 18, the combination of Ball, Tonkin and Segond teaches a received input comprises at least one of a sound feature, written character, letter, symbol, or phrase representing a collection of semantic elements [para 0044 -- an input text of length L.sub.1 is examined to identify a series of words]. 
Regarding claim 19, the combination of Ball, Tonkin and Segond teaches comprising a list of one or more symbols or words or phrases that connect to a set of associations, forming a list of sets of elements, wherein the list of sets of elements is a List Set (LS) [Fig. 4A; para 0049-0054 - Each known word in the database has an associated set of grammar uses, attributes, senses and phrases that are linked directly to this word via mechanisms such as software-based array lists]. 
Regarding claim 20, the combination of Ball, Tonkin and Segond teaches further comprising the step of embedding a tag [para 0049 -- Each known word in the database has an associated set of grammar uses, attributes, senses and phrases that are linked directly to this word; 0050-0054 -- Attributes describe other word properties such as negative, third person and verb properties such as being intransitive, conditional and passive. Similarly, the grammar use word "[article]" may be linked to a list of phrases such as "[article] [noun]" and "[article] [adjective] [noun]" to describe the possible valid phrase elements starting with "[article]" – where linking attributes to a word provides a form of tagging the word] to at least one of the matched attributes for subsequent matching, matched to a new logical level until no new matches are stored after a full matching round [Figures 5, 8 ,9A-9B; p0060-- if all phrases have been compared with the input sentence, the outcome of the phrase matching procedure 215 is that no matching phrase is found 220; 0106 – no changes made].
Regarding claim 23, the combination of Ball, Tonkin and Segond teaches comprising a Natural Language Processing (NLP) component, wherein the NLP comprises pattern matching to process the accessed received input, wherein such analysis automatically finds at least one sentence comprising a plurality of disambiguated words [para 0096-0098 –task processing of the OO system programming;  para 0044 -0056; 0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns].
Regarding claim 27, the combination of Ball, Tonkin and Segond teaches the meaning is determined through a combination of at least one of a dictionary definition layer, encyclopedic layer, or a contextual layer [para 0084; para 0087 – attributes for liquid, business, person provide a form of contextual layer meaning determination]. 
Regarding claim 28, the combination of Ball, Tonkin and Segond teaches wherein the contextual layer derives equality of meaning of an SS by matching the meanings of semantic label elements, wherein the semantic label elements are language-independent relations comprised of at least one of an actor, undergoer, position, predicate, and goal associated with a stored SS [para 0084-0090 – Noun/Verb/SVC]. 
Regarding claim 26, the combination of Ball, Tonkin and Segond teaches patterns matched start at the first word and finish at the last word [para 0045-0047 – processing starts at first word through end of file character] and matching patterns until no new matches are found [para 0059-0060] matched patterns convert to their meanings [para  0044-0060; 0084-0090] and; matched meanings intersect with current context, which is a collection of previously identified meanings [para 0044-0060; 0074; 0079; 0084-0090; 0107].


Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Tonkin and Segond and further in view of Nash-Walker et al (US Patent Application Publication No. 2014/0046967).

Regarding claim 21, Ball teaches a pattern matching to process the accessed data structure sequence, wherein such analysis automatically finds at least one sentence comprising a plurality of disambiguated words [p0016].  Ball fails to specifically teach an automatic speech recognition component.  However, implementing automatic speech recognition components to perform pattern matching was well known.  Nash-Walker teaches an apparatus and methods for recognizing patterns in audio data [Figure 3; p0037-0039].  Since all limitations were known at the time of the invention, one having ordinary skill in the art would have been able to combine known prior concepts and the results would have been predictable and resulted in an improved system that can be used in a plurality of speech recognition applications.  
Regarding claim 25, Ball teaches to recognizing at least one disambiguated word [p0016] but fails to teach processing at least one accent according to one or more attribute limiter.  However, processing accent data in linguistic analysis was well known and one having ordinary skill in the art would have recognized the advantages of utilizing accent information in processing voice-based linguistic analysis to recognize a disambiguated word, so as to improve the matching accuracy of the system and reduce errors of the matching and analysis algorithms.


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Segond and Tonkin and further in view of Sugihara et al (US Patent Application Publication No. 2006/0235689), hereinafter Sugihara.

Regarding claim 29, Ball teaches generation of a response where the response is a textual response [para 0091-0095].  Ball fails to teach the response is generated in response to a question as input.  Sugihara discloses [Fig. 4, 5, 6, 7]  a question and answering system, where answer candidate inspection unit determines whether each word of a sentence obtained as a result of the search processing has a similar lexical meaning to that of each word of the input question, where the meaning and relation of components of a question sentence are analyzed from the lexical and semantic combination in the question sentence and an answer candidate is selected based on the analysis result [para 0052-0077].  Sugihara teaches the system is advantageous in provided precise answers to questions input by a user [para 0002].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the question processing system suggested by Sugihara, in the natural language processing system of Ball, for the purpose of providing more precise responses to the user.
Regarding claim 30, the combination of Ball, Tonkin and Sugihara teaches matching all semantic labels and ignoring any question words from the matching step, to short-list valid answers for use in generating a semantic meaning for an answer [Sugihara para 0052-0077 – meaning focus from the question "Who is a baseball player who went to Hiroshima in 2003?" – has meaning focus for baseball player, place name, and baseball team ---but not for who].




Response to Arguments
Applicant's arguments filed September 6, 2022, have been fully considered but they are not persuasive. 
Applicant appears to argue the claimed invention exploits a set-based parsing model, and in more particular, a semantic-based parsing model, which exploits pattern matching across semantic-based attributes, across varying logical levels, in addition to syntactical attributes and also argues the intent of Ball was to teach for hierarchical matching across logical levels based on syntactical attributes-and not semantic attributes.    In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Tonkin was cited as teaching matching based on semantic attributes.
Applicant argues Ball teaches away from split-parsing because Ball describes  a rule-based single-corpus approach.  The Examiner notes, Ball’s lack of teaching of the semantic matching is not a teaching away of the feature, but is merely a description of a different processing of the phrases.  Ball does not specifically teach or disclose that semantic matching or processing is undesirable or a non-feasible feature.  However, Ball specifically teaches that numerous variations and/or modifications may be made to the invention as shown in the specific embodiments without departing from the spirit or scope of the invention as broadly described [para 0138].  
Applicant argues the amended claim limitations requires the processor's action that cannot be practically performed in a human mind.  The Examiner respectfully disagrees.  As indicated in the 35 USC 101 rejection above, the recited limitations are directed to organizing and manipulating data that can by achieved by human mental processing or by using pen and paper by the person grouping words into phrases based on syntactic patterns and comparing the phrase patterns with a list of stored tagged patterns and repeating the process until all phrases are evaluated and matched and/or by the human using mental processing determine the meanings of the phrases, evaluating the meanings to remove any incorrect meanings based on a context of input phrase and maintain a list of the valid phrase meanings.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659